Citation Nr: 1814921	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection, for hypertension, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for a left ankle disability.

[The issue of whether the Veteran filed a timely notice of disagreement with respect to the denial of his claim of entitlement to service connection for a low back disorder in the November 2004 rating decision will be the subject of a separate decision.]



REPRESENTATION

Appellant represented by:	Michael Eby, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1959 to October 1962, and from December 1962 to April 1982, including service in the Republic of Vietnam from May 1967 to May 1968.  His awards and decorations include the Bronze Star and the Vietnam Cross of Gallantry with Palm.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, August 2009, and September 2010 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).

In the November 2004 rating decision, the RO, in relevant part, denied entitlement to service connection for a left ankle disorder, hypertension, and a low back disability.  In the August 2009 rating decision, the RO, in relevant part, declined to reopen the claim for service connection for a low back disability.  In the September 2010 rating decision, the RO, in relevant part, declined to reopen a claim for service connection for the low back disorder, now described as spondylosis and degenerative changes of the lumbar spine at the L4-5 level with history of fusion.  

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board remanded the issues on appeal for additional development in August 2013 and May 2017.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2013 and August 2017, the Veteran testified at hearings conducted before two different Veterans Law Judges (VLJ). Transcripts of those hearings have been associated with the claims file. 

In April 2013, the Veteran gave testimony at a hearing before Veterans Law Judge (VLJ) Thomas H. O'Shay. In August 2013, the Board remanded this matter for additional development and adjudication. In May 2017, the Board remanded this matter for an additional hearing before the Board. Accordingly, in August 2017, the Veteran gave testimony at a hearing before VLJ Michael A. Pappas. VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017). As is the case here, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C. § 7102 (a) (2012); 38 C.F.R. § 19.3 (2017); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In November 2017, the Board contacted the Veteran via letter to clarify whether the Veteran would like the opportunity for an additional BVA hearing held before a third VLJ who will be assigned to the panel to decide his appeal. The Veteran was notified that he had 30 days from the date of the letter to respond, and should there be no response, the Board will assume that he does not want a third hearing and will proceed accordingly. The Veteran responded by notifying the Board in January 2018 that he did not want a third hearing and for the Board to proceed with the adjudication of his claims. VLJ K. J. Alibrando has been added to this panel and the Board proceeds accordingly.  

The Board notes for the record that VLJ Pappas also took testimony as to the issue of whether the Veteran filed a timely notice of disagreement with respect to the denial of his claim of entitlement to service connection for a low back disorder in the November 2004 rating decision.  As noted above, that issue is the subject of a separate decision decided on appeal solely by VLJ Pappas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of service connection for a lumbar spine disability, hypertension, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2004, the RO issued a rating decision denying entitlement to service connection for a low back disorder.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal period following that decision, and thus, that decision is final.

2.  The Veteran sought to reopen his low back disorder claim, but rating decisions in August 2009 and September 2010 determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a low back disorder. 

3.  Evidence received since the September 2010 rating decision regarding the Veteran's claimed service connection for the low back disability is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1. The September 2010 rating decision is final.  38 U.S.C. §§ 7104, 7105 (2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2. New and material evidence sufficient to reopen the claim of service connection for a lumbar back disability has been received since September 2010 and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The claim regarding the lumbar back disability is reopened; therefore any defect with respect to the notice provided to the Veteran is harmless error.

II. Petition to Reopen

In February 2004, VA received the Veteran's original claim for entitlement for service connection for, in pertinent part, a low back disorder, hypertension, and a left ankle condition.  The claim was originally denied in November 2004 and the Veteran was notified on December 6, 2004 because the evidence did not show a current disability or a nexus to service.  The RO reviewed the Veteran's available service treatment records (STRs), private treatment records, and his statements regarding the disorders.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the one-year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).   The Board notes the Veteran has also appealed whether a notice of disagreement was timely with regard to the denial of the claim of service connection for the low back disorder; that claim has been denied in a separate decision, as explained in the introduction, and will be issued simultaneously herewith.

The Veteran sought to reopen this claim and was denied service connection in rating decisions in August 2009 and September 2010.  The RO reviewed the Veteran's available service treatment records (STRs), VA treatment records, private treatment records, and his statements regarding his low back during and after service.  The Veteran filed a notice of disagreement (NOD) in April 2005 which included other denied claims but did not mention the low back disorder, and another NOD in March 2007 where the Veteran did list the low back disorder.  VA issued a Statement of the Case (SOC) in September 2012.  The Veteran perfected an appeal to the Board in November 2012.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA since the last final denial, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record in September 2010 consisted of incomplete service records, including personnel records and separation examination reports, VA and private treatment records prior to approximately September 2010, VA examination reports, and lay statements from the Veteran.  The evidence of record established a diagnosis of a lumbar back disability but did not find a nexus to active service. Since the September 2010 rating decision, the Veteran's file has additional VA medical records to include those from May 2008 that were not entered into the file until January 2014, plus newer records related to the back from October 2014, December 2015, January 2016, and March 2016 that have been attached to the claims file. The Veteran has submitted two additional buddy statements regarding his in-service back problems.  Furthermore, the Veteran's statements during the hearings of April 2013 and August 2017 with the undersigned VLJs have provided additional insight and facts into the Veteran's claims, including his assertion that his missing records contain information key to his claims. This evidence is not cumulative or redundant of the evidence previously of record, and assuming its credibility for the purpose of the threshold question of whether the claim can be reopened raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar back disability.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a low back disability is warranted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  To that extent only, the claim is granted.  


ORDER

New and material evidence sufficient to reopen the claim of service connection for a lumbar spine disability has been received, and to that extent only, the claim is granted.  


REMAND

The Veteran's claims file lacks most of his service treatment records.  He had active service from October 1959 to October 1962, and from December 1962 to April 1982, but records for only about the last three years of active service are available.  After his February 2004 claim for disability benefits, the VA sought the Veteran's records, to include his service treatment records, but could only obtain service medical records from 1979 to the end of his active service in April 1982.

The Veteran has asserted that his three claimed disabilities had their origin in service or are associated with a service-connected disability.  The left ankle claim was attributed to an in-service injury at Fort Eustis, Virginia in 1965.  The low back disorder was attributed to the Veteran's falling into a base perimeter defensive position while his base was under attack at Da Nang during the January 1968 Tet Offensive.  The hypertension is claimed as secondary to service-connected diabetes mellitus type II via herbicide exposure while in Vietnam from May 1967 to May 1968.

During hearing testimony in both the April 2013 and August 2017 hearings with two of the undersigned VLJs, the Veteran testified that he believes his records were erroneously sent to the VA office in Philadelphia because of a Veteran there with the same name who was seeking care for chronic lymphocytic leukemia.  The Veteran testified each time that he was told that this other Veteran with cancer died and his records, erroneously associated with a different Veteran with the same or similar name but now deceased, were sent away.  The Veteran explained he told the VA about the records mix-up and also pointed out he has never had nor claimed any cancer or any related ailment.  Records in the claims file from September 2006 and December 2006 document the Veteran's assertions about the misattributed claim and verify the assertions the Veteran made during his two hearings with the undersigned VLJs.

On July 12, 1973, a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, destroyed approximately 16 to 18 million Official Military Personnel Files. An estimated 80 percent of records of Army personnel discharged between November 1, 1912, and January 1, 1960, and 75 percent of records of Air Force Personnel (with names alphabetically after Hubbard) discharged between September 25, 1947, and January 1, 1964, were destroyed in this fire.

When the NPRC informs VA that records were lost in the 1973 fire, or when there is other evidence in the file that a claimant's service records have otherwise been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions. Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). The heightened duty to assist may require VA to request alternate source records from the NPRC. VA must also inform a claimant that his or her records have been destroyed and must inform him or her of the alternate information, such as lay statements, that he or she could submit to support contentions of what occurred during service.

However, the Veteran was on active duty from October 1959 to October 1962, and from December 1962 to April 1982, when he retired from active military service.  As his military personnel and medical records would have been with the Veteran at his duty stations during his active service, they would have not been at the NPRC at St. Louis in 1973, and thus the Board finds it extremely unlikely that the Veteran's records were destroyed then.  

The Veteran's VA claims file indicate that VA sought records from the NPRC in March 2004 and that the NPRC no longer had any records associated with this Veteran.  The Veteran has testified in his hearings that he was not aware his medical records were missing in substantial part until he filed his VA claim in 2004.  While VA has put a formal finding of nonavailability dated April 27, 2009 into the Veteran's file, other evidence in the file indicates that the records were gone from NPRC by this time, having been sent to VARO Philadelphia in March 2004.  The records were in paper format at that time; the Veteran's current records indicate his claims file was scanned into an electronic file in October 2014.

Under 38 U.S.C. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain. In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining to the claimant's active military, naval, or air service that are held by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency. 38 C.F.R. § 3.159(c)(3).

Here, the unusual circumstances regarding the missing records and the lack of a plausible explanation, along with the Veteran's multiple letters and hearing testimony, indicate that further research is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that the Veteran submit or authorize for release all updated private treatment records associated with his claimed disabilities.  All actions to obtain the released records should be documented.  If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.  

Obtain any outstanding VA treatment records.

In addition, contact the Veteran directly and query him for details regarding his missing military records, especially with regard to his assertions and other items in his file that indicate his records were mistakenly sent to VARO Philadelphia in 2004, to include as a result of mistaken identity of similar names and/or service numbers or dates.  Contact the VARO Philadelphia directly and ask for a physical and electronic search of the records of the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2.  After the foregoing is completed, schedule the Veteran for VA examination(s) with medical professionals of sufficient expertise to determine the nature and etiology of the Veteran's lumbar back, hypertension, and left ankle disabilities.

The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner(s) should answer the following questions:

a. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed lumbar back and left ankle disabilities had their onset in service or are otherwise related to service.  The Veteran's lay claims and testimony should be given appropriate weight, especially his reports of back injury during the January 1968 Tet Offensive while stationed at Da Nang, Vietnam, and his ankle injury in 1965 while at Fort Eustis.  The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service.

b. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed hypertension disability had its onset in service or is otherwise related to service.

If not, is it at least as likely as not (probability of 50 percent or greater) that the hypertension was caused by the Veteran's service-connected diabetes or any other service-connected disability?

If diabetes did not cause hypertension, is it at least as likely as not (probability of 50 percent or greater) that hypertension was aggravated (an increase in severity) by the diabetes or any other service-connected disability? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service connected disability. 

d. If the Veteran's hypertension did not manifest within one year after separation from service and is not caused or aggravated by diabetes, is it at least as likely as not (probability of 50 percent or greater) that hypertension was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



__________________________                      __________________________
             K. J. ALIBRANDO			 THOMAS H. O'SHAY
             Veterans Law Judge                                               Veterans Law Judge
       Board of Veterans' Appeals                                  Board of Veterans' Appeals



__________________________
MICHAEL A. PAPPAS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


